April 28, VIA EDGAR AND FACSIMILE Carmen Moncada-Terry Attorney Advisor United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E., Mail Stop 7010 Washington, DC 20549 Re: TXCO Resources Inc. Schedule 14A Filed April 4, 2008 File No. 0-09120 Dear Ms.Moncada-Terry: On behalf of TXCO Resources Inc. (the "Company"), set forth below is the Company's response to additional comments of the Staff (the "Staff") of the Securities and Exchange Commission (the "Commission"), dated April 28, 2008, which were in response to the Company's letter of April 25, 2008, regarding the above referenced Proxy Statement filed by the Company on April4, In response to the Staff's comments, the Company will include appropriate additional disclosure as described below in its Definitive Proxy Statement on Schedule14A (the "Definitive Proxy Statement") filed with the Commission for its 2008 Annual Meeting of Stockholders, which is currently scheduled for May30, 2008.For your convenience, the text of the Staff's comments is set forth below in bold followed by the Company's responses. Schedule 14A filed April 4, Proposal 3, page 18 1.We note your proposed disclosure in response to prior comment 3.Please further expand the proposed disclosure to discuss Mr. Sigmon's involvement in the negotiation of the Settlement Agreement.Make clear any role he played in the inclusion of the clause providing for a stock plan "designed specifically for the purpose of providing Company shares to be issued to Mr.
